Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl L. Cook appeals the district court’s order dismissing this action pursuant to Fed.R.Civ.P. 41(b) for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cook v. United States, No. 0:13-cv-02524-RMG-PJG (D.S.C. Dec. 18, 2013). We deny the motion to place case in abeyance and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *257court and argument would not aid the decisional process.

AFFIRMED.